
	
		I
		111th CONGRESS
		2d Session
		H. R. 5161
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Reyes introduced
			 the following bill; which was referred to the Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		To authorize appropriations for fiscal year 2011 for
		  intelligence and intelligence-related activities of the United States
		  Government, the Community Management Account, and the Central Intelligence
		  Agency Retirement and Disability System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Intelligence Authorization Act for
			 Fiscal Year 2011.
		IIntelligence
			 activities
			101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2011 for the conduct of
			 the intelligence and intelligence-related activities of the following elements
			 of the United States Government:
				(1)The Office of the
			 Director of National Intelligence.
				(2)The Central
			 Intelligence Agency.
				(3)The Department of
			 Defense.
				(4)The Defense
			 Intelligence Agency.
				(5)The National
			 Security Agency.
				(6)The Department of
			 the Army, the Department of the Navy, and the Department of the Air
			 Force.
				(7)The Coast
			 Guard.
				(8)The Department of
			 State.
				(9)The Department of
			 the Treasury.
				(10)The Department of
			 Energy.
				(11)The Department of
			 Justice.
				(12)The Federal
			 Bureau of Investigation.
				(13)The Drug
			 Enforcement Administration.
				(14)The National
			 Reconnaissance Office.
				(15)The National
			 Geospatial-Intelligence Agency.
				(16)The Department of
			 Homeland Security.
				102.Classified
			 Schedule of Authorizations
				(a)Specifications
			 of amounts and personnel levelsThe amounts authorized to be appropriated
			 under section 101 and, subject to section 103, the authorized personnel
			 ceilings as of September 30, 2011, for the conduct of the intelligence
			 activities of the elements listed in paragraphs (1) through (16) of section
			 101, are those specified in the classified Schedule of Authorizations prepared
			 to accompany the bill H.R. __ of the One Hundred Eleventh Congress.
				(b)Availability of
			 classified Schedule of AuthorizationsThe classified Schedule of
			 Authorizations referred to in subsection (a) shall be made available to the
			 Committee on Appropriations of the Senate, the Committee on Appropriations of
			 the House of Representatives, and to the President. The President shall provide
			 for suitable distribution of the Schedule, or of appropriate portions of the
			 Schedule, within the executive branch.
				103.Personnel
			 ceiling adjustments
				(a)Authority for
			 increasesWith the approval
			 of the Director of the Office of Management and Budget, the Director of
			 National Intelligence may authorize employment of civilian personnel in excess
			 of the number authorized for fiscal year 2011 by the classified Schedule of
			 Authorizations referred to in section 102(a) if the Director of National
			 Intelligence determines that such action is necessary to the performance of
			 important intelligence functions, except that the number of personnel employed
			 in excess of the number authorized under such section may not, for any element
			 of the intelligence community, exceed 3 percent of the number of civilian
			 personnel authorized under such Schedule for such element.
				(b)Notice to
			 congressional intelligence committeesThe Director of National
			 Intelligence shall notify the congressional intelligence committees in writing
			 at least 15 days prior to each exercise of an authority described in subsection
			 (a).
				104.Intelligence
			 Community Management Account
				(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Intelligence Community Management Account
			 of the Director of National Intelligence for fiscal year 2011 the sum of
			 $__________. Within such amount, funds identified in the classified Schedule of
			 Authorizations referred to in section 102(a) for advanced research and
			 development shall remain available until September 30, 2012.
				(b)Authorized
			 personnel levelsThe elements
			 within the Intelligence Community Management Account of the Director of
			 National Intelligence are authorized __ full-time or full-time equivalent
			 personnel as of September 30, 2011. Personnel serving in such elements may be
			 permanent employees of the Office of the Director of National Intelligence or
			 personnel detailed from other elements of the United States Government.
				(c)Construction of
			 AuthoritiesThe authorities available to the Director of National
			 Intelligence under section 103 are also available to the Director for the
			 adjustment of personnel levels within the Intelligence Community Management
			 Account.
				(d)Classified
			 authorizations
					(1)Authorization of
			 appropriationsIn addition to
			 amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2011 such additional amounts as
			 are specified in the classified Schedule of Authorizations referred to in
			 section 102(a). Such additional amounts for advanced research and development
			 shall remain available until September 30, 2012.
					(2)Authorization of
			 personnelIn addition to the
			 personnel authorized by subsection (b) for elements of the Intelligence
			 Community Management Account as of September 30, 2011, there are authorized
			 such additional personnel for the Community Management Account as of that date
			 as are specified in the classified Schedule of Authorizations referred to in
			 section 102(a).
					(e)ReimbursementExcept
			 as provided in section 113 of the National Security Act of 1947 (50 U.S.C.
			 404h), during fiscal year 2011 any officer or employee of the United States or
			 a member of the Armed Forces who is detailed to the staff of the Intelligence
			 Community Management Account from another element of the United States
			 Government shall be detailed on a reimbursable basis, except that any such
			 officer, employee, or member may be detailed on a nonreimbursable basis for a
			 period of less than one year for the performance of temporary functions as
			 required by the Director of National Intelligence.
				IICentral
			 Intelligence Agency Retirement and Disability System
			201.Authorization of
			 appropriationsThere is
			 authorized to be appropriated for the Central Intelligence Agency Retirement
			 and Disability Fund for fiscal year 2011 the sum of $__________.
			IIIGeneral
			 provisions
			301.Increase in
			 employee compensation and benefits authorized by lawAppropriations authorized by this Act for
			 salary, pay, retirement, and other benefits for Federal employees may be
			 increased by such additional or supplemental amounts as may be necessary for
			 increases in such compensation or benefits authorized by law.
			302.Restriction on
			 conduct of intelligence activitiesThe authorization of appropriations by this
			 Act shall not be deemed to constitute authority for the conduct of any
			 intelligence activity which is not otherwise authorized by the Constitution or
			 the laws of the United States.
			
